Name: Commission Regulation (EEC) No 2591/85 of 13 September 1985 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31985R2591Commission Regulation (EEC) No 2591/85 of 13 September 1985 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops Official Journal L 247 , 14/09/1985 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 19 P. 0159 Spanish special edition: Chapter 03 Volume 37 P. 0237 Swedish special edition: Chapter 3 Volume 19 P. 0159 Portuguese special edition Chapter 03 Volume 37 P. 0237 *****COMMISSION REGULATION (EEC) No 2591/85 of 13 September 1985 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by the Act of Accession of Greece, and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1351/72 (2), as amended by Regulation (EEC) No 2564/77 (3), lays down the terms and conditions on which recognition may be extended to or withdrawn from a group of producers or a union of recognized producer groups by Member States; Whereas, in cases where production aid is granted to recognized producer groups, it may be used for schemes aimed at stabilizing the market; whereas Member States should monitor the use made of aid by recognized producer groups in the light of the tasks assigned to them; whereas provision should be made for recovery of aid paid where it appears that it has not been used in line with the terms and conditions set out in Regulation (EEC) No 1696/71; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Article 4 (3) of Regulation (EEC) No 1351/72 is hereby replaced by the following: '3. Member States shall exercise continuous supervision over the observance by recognized groups of the conditions for their recognition and over their administration of any aid granted. Where it appears that their administration of the aid is incompatible with Article 7 (1) of Regulation (EEC) No 1696/71, and in particular with the objectives of the measures referred to in the second indent of (e) thereof, Member States shall take the necessary measures to recover the amounts involved from the recognized producer groups in question.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 148, 30. 6. 1972, p. 13. (3) OJ No L 299, 23. 11. 1977, p. 9.